TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 7, 2016



                                      NO. 03-15-00303-CV


                                  Rosa Ena Cantu, Appellant

                                                 v.

                 Southern Insurance Company and Steve Dollery, Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 10, 2014. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.